Citation Nr: 1514939	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-27 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Service connection for cervical spine degenerative disc disease, fusion, and osteoarthritis (a cervical spine disorder), to include as secondary to the service-connected internal derangement of the right knee status post knee arthroplasty. 

2.  Service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 14, 1961 to August 25, 1961, from November 1963 to March 1964, and from May 1966 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that the Veteran is provided with a Board hearing via videoconference, before a Veterans Law Judge (videoconference hearing), as requested in the October 2014 statement by the Veteran's authorized representative.  The September 2013 VA Form 9 shows that the Veteran requested a Board hearing in Washington, DC (Central Office hearing).  The Veteran was scheduled for a Central Office hearing in April 2014.  In a March 2014 statement, before the hearing was held, the Veteran's representative requested that the Central Office hearing be rescheduled to July 2014; therefore, VA rescheduled the hearing to July 2014.  

In a July 2014 statement, the Veteran's representative requested a videoconference hearing to be held at the St. Petersburg, Florida, RO in lieu of the Central Office hearing.  The July 2014 statement indicated that, although the Veteran was living in Florida at the time, his permanent address is in Newman, California.  In a September 2014 statement, the Veteran's representative indicated that the Veteran 

will be receiving mail at the Newman, California, address but requested that the case file remain at the RO in Reno, Nevada.  In an October 2014 statement, the Veteran's representative requested a videoconference hearing to be held at the RO in Reno, Nevada.  

To ensure due process notice of a scheduled hearing, a videoconference hearing at the Reno, Nevada RO should be scheduled, based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing using the Newman, California, address.  Although the hearing is to be held in Reno, Nevada, the videoconference hearing notice should be mailed to the Veteran at the Newman, California, address.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2014); see also 38 C.F.R. § 20.700 (2014) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

1. Schedule a videoconference Board hearing to be held at the RO in Reno, Nevada.  
  
2. The Veteran should be notified of the date and place of the hearing by mailing the notice letter to the Newman, California, address.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




